DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 04 June 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04 June 2019, 08 July 2020 and 02 February 2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant fails to claim how the suction device is controlled, based on the control information that is output from the claimed “output unit”, and therefore claim 1 is rendered indefinite. Specifically, based on the currently provided claim language, it is unclear how the claimed “suction device” is controlled/operated.  For example, is the “suction device” controlled/operated by a robotic control device (i.e. robotic manipulator, articulated device, etc.), or alternatively, is the claimed “suction device” controlled by a controller (i.e. processor, computer, etc.), or some other element thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claims 2-16, these claims are either directly or indirectly dependent upon independent claim 1, and therefore claims 2-16 are rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 17, Applicant fails to claim how the suction device is controlled, based on the control information that is output from the claimed “output unit”, and therefore claim 17 is rendered indefinite. Specifically, based on the currently provided claim language, it is unclear how the claimed “suction device” is controlled/operated.  For example, is the “suction device” controlled/operated by a robotic control device (i.e. robotic manipulator, articulated device, etc.), or alternatively, is the claimed “suction device” controlled by a controller (i.e. processor, computer, etc.), or some other element thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 18, this claim is dependent upon independent claim 17, and therefore is rejected under this section for at least its dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 19, Applicant fails to claim what controls the claimed “suction device”, based on the control information that is outputted from the claimed “outputting step”, and therefore claim 19 is rendered indefinite. Specifically, based on the currently provided claim language, it is unclear if the claimed “suction device” is controlled/operated by a robotic control device (i.e. robotic manipulator, articulated device, etc.), or alternatively, if the claimed “suction device” controlled by a controller (i.e. processor, computer, etc.), or some other element thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 20, Applicant fails to claim what controls the claimed “suction device”, based on the control information that is outputted from the claimed “outputting step”, and therefore claim 20 is rendered indefinite. Specifically, based on the currently provided claim language, it is unclear if the claimed “suction device” is controlled/operated by a robotic control device (i.e. robotic manipulator, articulated device, etc.), or alternatively, if the claimed “suction device” controlled by a controller (i.e. processor, computer, etc.), or some other element thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Regarding claim 1, Applicant fails to provide an element for performing the capturing of an image of a surface of the packaged object, which is an essential element required by the claimed “input unit”.  Specifically, “performing image capturing” requires some kind of imaging device (i.e. camera, imaging unit, etc.) in order to perform the claimed “image capturing”. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 1, Applicant fails to provide an element for determining (i.e. calculating, deriving, etc.) control information based on the image of a surface of the packaged object. Specifically, based on the currently provided claim language, there is no element (i.e. processor, controller, computer, etc.) that links the image of “a surface of the packaged object” to determine the claimed control information (i.e. suction timing) that is output by the claimed “output unit”. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claims 2-16, these claims are either directly or indirectly dependent upon independent claim 1, and therefore claims 2-16 are rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 17, Applicant fails to provide an element for performing the image capturing of a surface of the packaged object, which is an essential element required by the claimed “input unit”.  Specifically, “performing image capturing” requires some kind of imaging device (i.e. camera, imaging unit, etc.) in order to perform the claimed “image capturing”. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 17, Applicant fails to provide an element for determining (i.e. calculating, deriving, etc.) control information based on the image of a surface of the packaged object. Specifically, based on the currently provided claim language, there is no element (i.e. processor, controller, computer, etc.) that links the image of “a surface of the packaged object” to determine the claimed control information (i.e. suction timing) that is output by the claimed “output unit”. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 18, this claim is dependent upon independent claim 17, and therefore is rejected under this section for at least its dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
Regarding claim 19, Applicant fails to provide a step for performing the capturing of an image of a surface of the packaged object, which is an essential step required by the claimed “inputting” step.  Specifically, “performing image capturing” requires an imaging step (i.e. acquiring/obtaining an image) in order to perform the “image capturing” provided in the claimed “inputting” step. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 19, Applicant fails to provide a step for determining control information based on the image of a surface of the packaged object. Specifically, based on the currently provided claim language, there is no step currently provided that links the claimed image of “a surface of the packaged object” to the determination (i.e. calculation, derivation, etc.) of the claimed control information (i.e. controlled suction timing) that is provided in the claimed “outputting” step. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 20, Applicant fails to provide a step for performing the capturing of an image of a surface of the packaged object, which is an essential step required by the claimed “inputting” step.  Specifically, “performing image capturing” requires an imaging step (i.e. acquiring/obtaining an image) in order to perform the “image capturing” provided in the claimed “inputting” step. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 20, Applicant fails to provide a step for determining control information based on the image of a surface of the packaged object. Specifically, based on the currently provided claim language, there is no step currently provided that links the claimed image of “a surface of the packaged object” to the determination (i.e. calculation, derivation, etc.) of the claimed control information (i.e. controlled suction timing) that is provided in the claimed “outputting” step. Accordingly, appropriate correction and/or clarification are earnestly solicited.


	Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph, rejections provided herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ETO et al (US 2016/0207195 A1, hereinafter Eto).
Regarding claim 1, Eto discloses an information processing apparatus to output control information for controlling a suction device configured to suction a packaged object, the information processing apparatus comprising: 
an input unit (Figure 2, article recognition unit 201) configured to input an image obtained by performing image capturing of a surface of the packaged object (Figures 2 & 8; at least as in paragraphs 0033-0035, 0044 and 0048-0050, wherein the article recognition unit 201 recognizes the state of the article 151 based on the image information and the range information generated by the image sensor 111); and 
an output unit (Figure 2, controller 204) configured to output the control information to control timing at which suction is started by the suction device, based on a state of the surface of the packaged object specified from the image (Figures 2 & 8; at least as in paragraphs 0033-0035, 0044 and 0048-0050, wherein the controller 204 determines control information for transferring an article from one location to another location).  Examiner notes wherein based on the currently provided claim language, the limitation “to control timing at which suction is started by the suction device” is an intended use of the control information, and therefore it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 2, Eto further discloses wherein the input unit inputs at least one image obtained by performing image capturing of a surface of the packaged object, and wherein, in a case where a quantity of wrinkles on the surface of the packaged object specified from each image varies, the output unit outputs the control information to change timing at which suction is started by the suction device, according to the quantity of wrinkles on the surface of the packaged object (Figures 2 & 5A-5B; at least as in paragraphs 0033-0037).
Regarding claim 3, Eto further discloses wherein, in a case where there are wrinkles on the surface of the packaged object specified based on the image, the output unit outputs the control information to change timing at which suction is started by the suction device, depending on a quantity of wrinkles on the surface of the packaged object (Figures 2 & 5A-5B; at least as in paragraphs 0033-0037).
Regarding claim 4, Eto further discloses wherein the output unit outputs the control information indicating whether the timing at which suction is started by the suction device is before or after the suction device and the surface of the packaged object come into contact with each other (Figures 2-3, 5A-5C & 8; at least as in paragraphs 0033-0037, 0044 and 0048-0053).
Regarding claim 5, Eto discloses the apparatus further comprising a determining unit configured to determine the control information to control timing at which suction is started by the suction device depending on the state of the surface of the packaged object, based on data indicating a result representing whether suction is successful with respect to a combination of the state of the surface of the packaged object and the control information, wherein the output unit outputs the control information determined by the determining unit (Figures 2-3, 5A-5C & 8; at least as in paragraphs 0033-0037, 0044 and 0048-0053).
Regarding claim 6, Eto further discloses wherein the determining unit determines the control information to control timing at which suction is started, with the image input by the input unit used as an input, based on a trained model obtained by learning the control information with respect to the state of the surface of the packaged object (Figures 2-3, 5A-5C & 8; at least as in paragraphs 0033-0037, 0044 and 0048-0053).
Regarding claim 7, Eto further discloses wherein the determining unit determines a first rest time indicating a time from when the suction device and the surface of the packaged object come into contact with each other to when conveyance performed by the suction device is started, from the state of the surface of the packaged object, and wherein the output unit outputs the control information indicating timing at which the suction device starts conveyance, after the first rest time determined by the determining unit elapses (Figures 2-3, 5A-5C & 8; at least as in paragraphs 0033-0037, 0044 and 0048-0053).
Regarding claim 8, Eto further discloses wherein the determining unit determines a second rest time indicating a time from when the suction device stops suction after conveying the packaged object to a conveyance destination to when movement of the suction device is started, from the state of the surface of the packaged object, and wherein the output unit outputs the control information to control movement of the suction device, after the second rest time determined by the determining unit elapses (Figures 2-3, 5A-5C & 8; at least as in paragraphs 0033-0037, 0044 and 0048-0053).
Regarding claim 9, Eto discloses the apparatus further comprising an extraction unit configured to extract a suction position at which the packaged object is suctioned by the suction device, by comparing a template which is an image feature indicating a state of the surface of the packaged object suited for suction with the image input by the input unit, wherein the output unit outputs the control information based on a state of the surface of the packaged object specified from an image region corresponding to the suction position (Figures 2-3, 5A-5C & 8; at least as in paragraphs 0033-0037, 0044 and 0048-0053).
Regarding claim 10, Eto discloses the apparatus further comprising: a determination unit configured to determine a result representing whether control by the control information is successful or failed, by observing a vacuum pressure of the suction device; and a learning unit configured to learn a data set indicating the control information which is likely to cause success in the state of the surface of the packaged object, based on the result determined by the determination unit, wherein the output unit outputs the control information based on the state of the surface of the packaged object specified from the image and the data set (Figures 2-3, 5A-5C & 8; at least as in paragraphs 0033-0037, 0044 and 0048-0053).
Regarding claim 11, Eto further discloses wherein the determination unit determines that control by the control information is successful if the vacuum pressure is smaller than a predetermined threshold value and control by the control information is failed if the vacuum pressure is larger than or equal to the predetermined threshold value (Figures 2-3, 5A-5C & 8; at least as in paragraphs 0033-0037, 0044 and 0048-0053).
Regarding claim 12, Eto further discloses wherein the learning unit updates connection weights of a first trained model for outputting the control information based on an input image, by reinforcement learning which gives a positive reward if suction for the packaged object is successful and gives a negative reward if suction for the packaged object is failed, and wherein the output unit outputs the control information based on the first trained model updated by the learning unit.
Regarding claim 13, Eto discloses the apparatus further comprising a plurality of suction units different in size, wherein the output unit outputs the control information to control timing at which suction is started, based on the state of the surface of the packaged object specified from the image and the size of the suction unit (Figures 2-3, 5A-5C & 8; at least as in paragraphs 0033-0037, 0044 and 0048-0053).
Regarding claim 14, Eto discloses the apparatus further comprising a reception unit configured to receive, from a user, a request with any one of speed, quality, cost, and environmental sound set as a priority item in a task of conveying the packaged object, wherein the output unit outputs the control information satisfying a predetermined condition about the priority item, according to the request received by the reception unit (Figures 2-3, 5A-5C & 8; at least as in paragraphs 0033-0037, 0044 and 0048-0053).
Regarding claim 15, Eto discloses the apparatus further comprising a selection unit configured to select a second trained model obtained by learning the control information satisfying a predetermined condition about the priority item, according to the request received by the reception unit, wherein the output unit outputs the control information based on the state of the surface of the packaged object specified from the image and the second trained model (Figures 2-3, 5A-5C & 8; at least as in paragraphs 0033-0037, 0044 and 0048-0053).
Regarding claim 16, Eto discloses the apparatus further comprising a second learning unit configured to update connection weights of the second trained model for outputting the control information, with use of reinforcement learning which gives a positive reward if suction for the packaged object is successful and the predetermined condition about the priority item is satisfied and gives a negative reward if suction for the packaged object is failed or the predetermined condition about the priority item is not satisfied, in association with the priority item in the task of conveying the packaged object (Figures 2-3, 5A-5C & 8; at least as in paragraphs 0033-0037, 0044 and 0048-0053).
Regarding claim 17, Eto discloses an information processing apparatus to output control information for controlling a suction device configured to attract a packaged object by suction, the information processing apparatus comprising: 
an input unit (Figure 2, article recognition unit 201) configured to input an image obtained by performing image capturing of a surface of the packaged object (Figures 2 & 8; at least as in paragraphs 0033-0035, 0044 and 0048-0050, wherein the article recognition unit 201 recognizes the state of the article 151 based on the image information and the range information generated by the image sensor 111); and 
an output unit (Figure 2, controller 204) configured to output the control information to change timing at which suction is started by the suction device, depending on a quantity of wrinkles on the surface of the packaged object specified based on the image (Figures 2 & 8; at least as in paragraphs 0033-0035, 0044 and 0048-0050, wherein the controller 204 determines control information for transferring an article from one location to another location).  Examiner notes wherein based on the currently provided claim language, the limitation “to control timing at which suction is started by the suction device” is an intended use of the control information, and therefore it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 18, wherein, when a quantity of wrinkles included in a surface of the image becomes larger than a predetermined threshold value, the output unit outputs the control information to change the timing such that suction by the suction device is started before the suction device comes into contact with the packaged object (Figures 2 & 5A-5B; at least as in paragraphs 0033-0037).
Regarding claim 19, Eto discloses an information processing method for an information processing apparatus to output control information for controlling a suction device configured to suction a packaged object, the information processing method comprising: 
inputting an image obtained by performing image capturing of a surface of the packaged object (Figures 2 & 8; at least as in paragraphs 0033-0035, 0044 and 0048-0050, wherein the article recognition unit 201 recognizes the state of the article 151 based on the image information and the range information generated by the image sensor 111); and 
outputting the control information to control timing at which suction is started by the suction device, based on a state of the surface of the packaged object specified from the image (Figures 2 & 8; at least as in paragraphs 0033-0035, 0044 and 0048-0050, wherein the controller 204 determines control information for transferring an article from one location to another location).  Examiner notes wherein based on the currently provided claim language, the limitation “to control timing at which suction is started by the suction device” is an intended use of the control information, and therefore it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 20, Eto discloses a non-transitory computer-readable storage medium to store computer-executable instructions that, when executed by a computer, cause the computer to perform an information processing method for an information processing apparatus to output control information for controlling a suction device configured to suction a packaged object, the information processing method comprising: 
inputting an image obtained by performing image capturing of a surface of the packaged object (Figures 2 & 8; at least as in paragraphs 0033-0035, 0044 and 0048-0050, wherein the article recognition unit 201 recognizes the state of the article 151 based on the image information and the range information generated by the image sensor 111); and 
outputting the control information to control timing at which suction is started by the suction device, based on a state of the surface of the packaged object specified from the image (Figures 2 & 8; at least as in paragraphs 0033-0035, 0044 and 0048-0050, wherein the controller 204 determines control information for transferring an article from one location to another location).  Examiner notes wherein based on the currently provided claim language, the limitation “to control timing at which suction is started by the suction device” is an intended use of the control information, and therefore it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ2d 1647 (1987).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664